DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 10, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated McMonagle (PG-PUB 2017/0310389)
Considering claim 1, McMonagle discloses a material testing system, comprising: 
-  an actuator 135 configured to control an operator-accessible component of the material testing system (Figure 1; [0025-26]); and 
-  one or more processors configured to: 
-  control the actuator based on at least one of an operator command or a material testing process ([0025-26]); 
-  determine, based on a plurality of inputs, a state of the material testing system from a plurality of predetermined states, the predetermined states comprising one or more unrestricted states and one or more restricted states ([0025-26]); 
-  when the state of the material testing system is one of the restricted states, enforce a restriction on the actuator (Figure 6; 625, 635); and 
-  in response to completion of an automated material test process involving controlling the actuator, automatically set the state of the material testing system to one of the restricted states.
	Given the alternative nature of how the actuator is controlled, it would be required by the claim to control the actuator by either an operator command or a material testing process.  McMonagle utilizes an operator command, and thus, any further claim limitations toward the material test process are not considered as the material testing process is not required.
Considering claim 3, McMonagle discloses an operator interface comprising a plurality of operator-selectable inputs, wherein one or more of the operator-selectable inputs are configured to generate the operator command (Figures 1-3).
Considering claim 5, McMonagle discloses that the plurality of operator-selectable inputs comprise a first input and a second input, wherein the one or more processors are configured to reduce a restriction on the actuator when the first input and the second input are received simultaneously (Abstract; [0004]).
Considering claim 10, McMonagle discloses that the one or more processors are configured to transition the state from one of the restricted states to one of the unrestricted states in response to a predefined input to the operator interface (Figure 6).
Considering claim 14, McMonagle discloses that the actuator comprises at least one of an electric motor, a pneumatic actuator, a hydraulic actuator, a piezoelectric actuator, a relay, or a switch ([0026]).
Considering claim 15, McMonagle discloses that the one or more processors are configured to prevent modification by the operator of one or more restrictions enforced by the one or more processors in the one or more restricted states (Figure 6, 625,615,628).
Considering claim 16, McMonagle discloses that the one or more processors are configured to permit modification by an authorized user of one or more of a jog rate of a crosshead of the material testing system, a grip pressure of an automatic grip of the material testing system, or an action taken in response to triggering of an interlock in the material testing system (Figure 6, 635, after triggering outputs to be turned off, modification is allowed by processor if specific actions are taken).
Considering claim 17, McMonagle discloses that the one or more restricted states comprise: a disabled state, in which the one or more processors disable the actuator; and a setup state, in which the one or more processors enable control of the actuator and restrict operation of the actuator (Figure 6, System Lockout).
Considering claim 18, McMonagle discloses that the one or more unrestricted states comprise: a caution state, in which the one or more processors enable control of the actuator and reduce the restriction on the actuator; and a testing state, in which the one or more processors enable control of the actuator, reduce the restriction on the actuator, and control the actuator to perform a material test (Figure 6, 660).
Considering claim 19, McMonagle discloses that the one or more processors comprise: 
-  a control processor configured to perform the control of the actuator (Figures 5-9; [0049], machine control element; [0069-72], control methods are conducted by a processor); and 
-  one or more safety processors μC1, μC2 configured to perform the determining of the state of the material testing system, enforcing of the restriction on the actuator, and setting of the state of the material testing system (Figure 3a; [0028-30]).

Claims 4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Sokoll et al. (PG-PUB 2014/0088737).
Considering claim 4, McMonagle fails to disclose that the operator interface comprises an action indicator, wherein the one or more processors are configured to control the action indicator to indicate that an action is being taken or to output an identification of the action being taken.
However, Sokoll teaches an operator interface having an action indicator ([0044], particular movement carried out by the drive is illustrated on operator interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an action indicator on the operator interface, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the desired action to be performed by the machine so that an operator may be made aware of the state of the machine.
Considering claim 7, McMonagle fails to discloses that the operator interface comprises a hazard indicator, wherein the one or more processors are configured to control the hazard indicator while the restriction on the actuator is reduced.
However, Sokoll teaches the use of a hazard indicator that is controlled while the actuator is not restricted ([0044], particular movement carried out by the drive is illustrated on operator interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hazard indicator on the operator interface, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the actions to be performed by the machine so that an operator may be made aware of the state of the machine.
	Considering claim 9, McMonagle fails to disclose that the operator interface further comprises one or more visual indicators configured to selectively emphasize corresponding ones of the operator selectable inputs, wherein the one or more processors are configured to control one or more of the visual indicators to emphasize corresponding ones of the operator-selectable inputs based on the state of the material testing system.
	However, Sokoll teaches an operator interfacing having visual indicators that are selectively emphasized for displaying selectable inputs for an operator ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more visual indicators to emphasize actionable user inputs, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the allowable actions to be performed by the machine so that an operator may be made aware of the state of the machine.
Considering claim 11, McMonagle fails to disclose that the operator interface comprises a state indicator configured to output an indication of a present state of the material testing system.
However, Sokoll teaches the use of an operator interface having a state indicator configured to output an indication of a present state of the material testing system ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a state indicator, as taught by Sokoll, in the invention by McMonagle.  The motivation for doing so is to provide a visual representation and confirmation of the state of the machine.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Weilguny et al. (DE 102016107583).
Considering claim 6, McMonagle fails to disclose that the first input comprises a safety input and the second input comprises a directional input to control the actuator.
However, Weilguny teaches an operator interface having a first input and a second input which is a direction input to control an actuator (Figures 2-3; [0066-67]; [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a first safety input and a second directional input in the invention by McMonagle, as taught by Weilguny.  The motivation for doing so is to allow for the position of the machine to move based on user input ([0046]).
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Barrett et al. (WO 2017/1765868).
Considering claim 12, McMonagle fails to explicitly disclose that the operator-accessible component comprises an automatic grip.
However, Barrett teaches an operator-accessible component having an automatic grip configured to hold a material under test and the actuator is configured to actuate the automatic grip, wherein the one or more processors are configured to:
-  limit the gripping force that can be applied by the automatic grip to less than a threshold gripping force when the state is the one of the restricted states ([0037-39], safe pressure first footswitch); and 
-  permit the gripping force that can be applied to a material under test by the automatic grip to exceed the threshold gripping force when the state is one of the unrestricted states ([0037-39], method pressure second footswitch).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a operator-accessible component having an automatic grip whereby the processors are configured to limit a gripping force in a restricted state and permit a gripping force in an unrestricted state, as taught by Barrett, in the invention by McMonagle.  The motivation for doing so is to increase user safety by allowing variable pressure to be applied based on safety systems and state of the machine (Abstract).
Considering claim 13, McMonagle fails to disclose that the one or more processors are configured to control the automatic grip to increase the gripping force to a testing grip pressure in response to the one or more processors entering one of the unrestricted states.
However, Barrett teaches that the one or more processors are configured to control the automatic grip to increase the gripping force to a testing grip pressure in response to the one or more processors entering one of the unrestricted states ([0037-39]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the automatic grip to increase the gripping force to a testing grip pressure in response to the one or more processors entering one of the unrestricted states, as taught by Barrett, in the invention by McMonagle.  The motivation for doing so is to increase user safety by allowing variable pressure to be applied based on safety systems and state of the machine (Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McMonagle (PG-PUB 2017/0310389) in view of Dai et al. (WO 2016/139147) and Sokoll et al. (PG-PUB 2014/0088737).
Considering claim 20, McMonagle discloses a material testing system, comprising: 
-  an actuator 135 configured to control an operator-accessible component of the material testing system (Figure 1; [0025-26]); 
-  one or more processors configured to: 
-  monitor a plurality of inputs associated with operation of the material testing system ([0025-26]); 
-  set, based on the plurality of inputs and a material testing process, a state of the material testing system from a plurality of predetermined states, the predetermined states comprising: 
-  a disabled state, in which the one or more processors disable the actuator (Figure 6, 625);
-  a caution state, in which the one or more processors enable control of the actuator, reduce restrictions on operation of the actuator (Figure 6, 660); and
-  a testing state, in which the one or more processors control the actuator to perform a material test ([0025]).
The invention by McMonagle fails to explicitly disclose a setup state, in which the one or more processors enable control of the actuator, restrict operation of the actuator, and output an indication of the setup state via the operator interface.
However, Dai teaches a safety control system for a machine having a plurality of states including a disabled state P0, a setup state P1, a caution state P2, and a testing state P3 (Figure 1; Page 12, lines 9-19; Page 13, lines 20-33; Page 11, lines 8-15).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to utilize a setup state in the invention by McMonagle, as taught by Dai, which features a speed of crosshead travel that is greater than zero, less than a caution speed and less than a testing speed.  The motivation for doing so is to provide different modes of operation with various speeds for operating a machine safely with respect to the presence of an operator (Page 6, line 30 - Page 8, line 4).
The invention by McMonagle, as modified by Dai, fails to explicitly disclose an operator interface that outputs a current state of the material testing system, whereby a disable state, a set-up state, a caution state or a testing state is displayed.
However, Sokoll teaches an operator interface having an action indicator ([0044], particular movement carried out by the drive is illustrated on operator interface), which represents the current state of the drive.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an indicator on the operator interface for representing the current state of the system, as taught by Sokoll, in the invention by McMonagle, as modified by Dai.  The motivation for doing so is to provide a visual representation and confirmation of the current state of the machine.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
On Page 8 of the response, Applicant argues that McMonagle fails to disclose a material testing system that, in response to completion of an automated material test process involving control the actuator, automatically setting the state of the material testing system to one of the restricted states.  However, the claim states that the actuator is controlled by either an operator command OR a material test process.  McMonagle relates to an operator command controlling the actuator, and as such, limitations that are directed to the alternative material testing process do not further limit the claim.  
Therefore, the arguments against McMonagle and the automated material test process are considered moot.
On Pages 9-10, Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a material testing system having an actuator configured to control an operator-accessible component of material testing system, a crosshead, one or more processors configured to determine a state of the system, wherein in response to completion of an action involving controlling the actuator, the processor configured to automatically set the state of the system to one of a restricted state and the restriction on the actuator in the one of the restricted states comprises at least one of a non-zero upper limit on a travel speed of the crosshead or a non-zero upper limit on grip pressure of a grip, wherein the processor is configured to control the actuator to exceed the upper limit of the travel speed or the grip pressure in one or more of an unrestricted state.
The invention by McMonagle discloses automatically setting the state of the machine to a restricted state upon competition of an operator command.  However, the restricted state of McMonagle is a zero upper limit speed of the crosshead, or a full stop status.  The invention of WO2016/139147 discloses settings a plurality of limits for movement speed of a robot or other machine including, full stop, slow, faster and unrestricted based on safety sensor inputs.  However, the ‘147 disclosure fails to disclose setting the state of the robot or other machine in the restricted state having at least one of a non-zero upper limit on a travel speed of the crosshead or a non-zero upper limit on grip pressure of a grip, wherein the processor is configured to control the actuator to exceed the upper limit of the travel speed or the grip pressure in one or more of an unrestricted state.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 10, 2022